Citation Nr: 0945914	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1952 to 
April 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for peripheral neuropathy 
of the upper extremities.   

In March 2007 the Board re-characterized the current issue on 
appeal and remanded it for additional development.  
Additionally, in March 2007 the Board remanded the Veteran's 
service connection for peripheral neuropathy of the lower 
extremities disability for additional development, and in a 
July 2009 rating decision the RO granted service connection 
for peripheral neuropathy of the lower extremities with 
separate 10 percent ratings effective October 25, 2005, and 
separate 20 percent ratings effective May 18, 2009.  Because 
the Veteran has been granted the full benefit he sought, his 
claim for service connection for peripheral neuropathy of the 
lower extremities is no longer on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDING OF FACT

A preponderance of the competent evidence is against a 
finding that the Veteran currently has peripheral neuropathy 
of the upper extremities.






CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities secondary to 
diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2005 and post-adjudication notice by 
letters dated in May 2006 and March 2007.  

The adjudication notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and opinion regarding the nature and 
etiology of his claimed peripheral neuropathy of the upper 
extremities disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the appellant 
has not contended otherwise.  
 
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran seeks service connection for peripheral 
neuropathy of the upper extremities secondary to diabetes 
mellitus.  The Veteran contends that he has peripheral 
neuropathy of the upper extremities as a result of his 
service connected diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show that the Veteran 
currently has peripheral neuropathy of the upper extremities.  

Clinical evaluation during the Veteran's September 1971 
separation examination revealed that his upper extremities 
and neurologic system were normal.  The Veteran is service 
connected for diabetes mellitus, which is evaluated as 20 
percent disabling effective May 8, 2001.  

A VA examination was conducted in November 2005.  The 
Veteran's claim file was reviewed; and it was noted that the 
Veteran was service connected for diabetes mellitus.  The 
Veteran reported a long history of numbness initially in the 
feet and then extending up into the hands dating back to the 
1980s.  The Veteran was an aircraft mechanic in the military 
and used his hands extensively.  Following a physical 
examination and a review of clinical laboratory findings, a 
diagnosis of upper extremity bilateral carpel tunnel and 
ulnar tunnel entrapment was given.  One cannot rule out an 
element of peripheral neuropathic injury from B-12 deficiency 
as well.  

A November 2005 VA treatment record notes that the Veteran 
only complained of bilateral numb feet that sometimes cause 
difficulty sleeping.  An assessment of peripheral neuropathy, 
suspect from diabetes mellitus, was given.  

A VA examination was conducted in May 2009.  A physical 
examination, which included motor, sensory, and reflex 
testing, was conducted.  The Veteran was given a diagnosis of 
peripheral neuropathy of the lower extremities associated 
with diabetes mellitus; however the examiner found no 
significant signs of peripheral neuropathy of the upper 
extremities.  

Regardless of whether the Veteran is service connected for 
diabetes mellitus, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury 
occurred in service is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, pain or numbness alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Likewise, service connection cannot be granted on a secondary 
basis pursuant to 38 C.F.R. § 3.310(a) absent a current 
peripheral neuropathy of the upper extremities disability.  
See Reiber, 7 Vet. App. at 513.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has peripheral 
neuropathy of the upper extremities that is secondary to 
diabetes mellitus.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis of 
his claimed peripheral neuropathy of the upper extremities  
disability and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinion provided 
by the VA medical professionals who thoroughly examined the 
Veteran and found that he does not currently have peripheral 
neuropathy of the upper extremities.  See Jandreau, 492 F.3d 
at 1372.  Competent medical experts make this opinion and the 
Board is not free to substitute its own judgment for that of 
such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
peripheral neuropathy of the upper extremities is not 
warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities secondary to diabetes mellitus is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


